ANDERSON, J.
The evidence fails to show, or create a reasonable inference for the jury, that the plaintiff was injured by the falling of a piece of iron from the top of the accumulator, and the fact that he Avas so injured is a mere.matter of conjecture or speculation. It is true that some of the excluded evidence, when taken with that , of the plaintiff as to the condition of the iron on top of the accumulator at the time of the injury, *244might create an inference that he was struck by a piece of falling iron; but this evidence was not in when the trial court gave the general charge for the defendant.
Nor can the trial court be put in error for excluding the evidence of the plaintiff’s first two witnesses, or so much thereof as was excluded, as it was not competent when given; there being no proof that thé iron was not piled straight, or was sticking out, the morning in question, or that conditions were the same then as when the iron fell off on previous occasions, and no statement by counsel that it would be made relevant by competent evidence. In order to put the trial court in error, this evidence should have been offered after the plaintiff testified.
Finding no reversible error in the record, the judgment of the circuit court must be affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Evans, JJ., concur.